Exhibit 10.82

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made and entered into as of this 5th day of
November 2015, by and between Unilife Corporation ("Unilife") and Stephanie T.
Walters ('Walters"). The term "Unilife" shall include its subsidiaries,
affiliates, assigns and successors in interest under Sections 7, 8, and 13.

WHEREAS, Unilife is engaged in the business of designing, developing,
manufacturing and supplying advanced drug delivery systems;

WHEREAS, Unilife  desires to continue the employment of Walters as Associate
General Counsel and Assistant Secretary; and

WHEREAS, Unilife and Walters wish to enter into this employment agreement to set
forth the terms of Walters' employment relationship with Unilife.

NOW, THEREFORE, in consideration of the promises and covenants set forth herein,
and intending to be legally bound hereby, the parties agree as follows:

1. Term. This agreement shall be effective as of the date of this agreement and
shall be for a multi-year term commencing on such effective date and expiring on
December 31, 2018. This agreement will automatically renew for one-year periods
annually thereafter, unless either party gives the other party thirty (30) days
written notice in advance of the relevant expiration date of its intention not
to renew the agreement. Upon expiration or earlier termination of this
employment relationship, the parties will be relieved of their duties and
obligations under this agreement, except that the rights and obligations of
Unilife under Section 6 below shall remain in full force and effect until all
appropriate payments have been made to Walters and the rights and obligations of
Walters set forth in Sections 7 and 8 below shall remain in full force and
effect and shall survive the expiration or termination of this agreement,
regardless of the reason(s) for termination.

2. Position and Duties.

(a) Unilife will employ Walters as Associate General Counsel and Assistant
Secretary and Walters agrees to serve in such capacity for Unilife with
responsibility for Unilife's corporate and securities legal matters and such
other duties as are assigned to her by the General Counsel of Unilife, and shall
have vested in her the authority and duties typically held by an employee in
such position. Walters shall report to the General Counsel with respect to the
performance of these duties and shall be a member of the Company's senior
management team. In the performance of these duties, Walters shall devote her
knowledge, skill, attention, energies and all of her business time, and shall
comply with all of Unilife's policies, rules, and procedures, as they may be
amended from time to time. Walters shall not engage in any endeavor that would
conflict with the rendition of her services to Unilife, either directly or
indirectly, without the prior written consent of Unilife's Chief Executive
Officer ("CEO"); provided, however, Walters may participate in civic,
charitable, educational, industry and professional organizations, to the extent
that such participation does not unreasonably interfere with the performance of
her duties hereunder; and Walters may also serve on corporate boards and
committees, but only with the prior written consent of Unilife's CEO.

(b) Notwithstanding the responsibilities and duties contained in Section 2(a)
above, Walters acknowledges that all material decisions relating to the
management of Unilife's business will be made by the CEO or the Board of
Directors of Unilife.

 

--------------------------------------------------------------------------------

 

3. Compensation.

(a) Base Salary.   Walters shall be paid an annual base salary of Two Hundred
Thousand Dollars ($200,000) payable in accordance with Unilife's standard
payroll practices. Walters' base salary will be subject to the customary
withholding and employment taxes, as required by law, with respect to
compensation paid by an employer to an employee. At the discretion of the CEO,
Walters shall be eligible for increases in base salary. Further, Unilife will
not reduce Walters' base salary to less than what is agreed to herein.

(b) Bonus. Walters shall be eligible to participate in Unilife's Incentive Bonus
Plan in amounts and percentages as determined by Unilife's CEO. The target cash
bonus amount for such bonus will be thirty percent (30%) of base salary. Bonuses
are subject to achievement of such goals and objectives as set by the Company.
Any bonus payable for a fiscal or calendar year shall be paid in a lump-sum
payment no later than the date that is two and one-half months after the close
of the relevant fiscal or calendar year. Walters' bonuses will be subject to the
customary withholding and employment taxes, as required by law, with respect to
compensation paid by an employer to an employee.

4. Benefits.

(a) Benefits Generally Available to Unilife Employees. Walters shall be eligible
to participate in Unilife's benefits programs (including any equity incentive
plan of Unilife or its affiliates), as they may change from time to time. The
benefits provided to Walters will be the same as the benefits provided to other
similarly situated Unilife employees, and may be changed upon expiration or
other termination of the current benefits contracts.   For further information,
Walters should review any applicable benefit plan documents, which will govern
the terms of the benefits.

(b) Vacation. Walters shall also receive four (4) weeks of paid vacation per
calendar year. Any unused vacation days may be carried over or paid in lieu
thereof, to the extent allowed by Unilife's policy for similarly situated
employees or at the CEO's discretion.

(c) Equity Plans. Any stock options and other stock-based awards that Walters
may receive from Unilife shall be governed by the applicable, underlying award
agreement and the terms of the 2009 Stock Incentive Plan or any successor plan
under which the award is granted.

(d) Expenses. Unilife shall reimburse Walters for all reasonable and necessary
expenses incurred by her in carrying out her duties under this agreement in
accordance with Unilife's business expense policies, including without
limitation, requirements with respect to reporting, documentation and payment of
such expenses.  All such expenses shall be paid promptly after submission in
accordance with Unilife's polices, but no later than December 31'1 of the
calendar year following the year in which such expenses were incurred.

5. Indemnification. Unilife agrees to provide Walters with indemnification
equivalent to that provided to other members of senior management and insurance
coverage pursuant to Unilife's Directors and Officers insurance policies, as
amended from time to time.

6. Termination and Pay upon Termination.

(a) General Rule. In the event that Unilife terminates this agreement and
Walters' employment without Cause as defined herein, including employment
termination due to Unilife's election not to renew this agreement where Walters
was willing and able to continue performing services under the terms of this
agreement, Unilife will pay Walters the severance benefits provided in
subparagraphs (i) through (iv) of this Section 6(a).

(i) her base salary, at the rate in effect immediately before the date that
Walters' employment terminates, for twelve (12) months, in accordance with
Unilife's standard payroll

Page 2 of 12

--------------------------------------------------------------------------------

 

practices then in effect, commencing on the fifteenth (151h) day after the date
that Walters' employment terminates and the General Release provided for in
Section 9 of this Agreement becomes irrevocable;

(ii) provided that Walters is eligible for and timely elects to receive COBRA
health, vision and dental care continuation coverage, the cost of Walters' COBRA
health, vision and dental care continuation coverage premiums (for herself and
her eligible dependents) for twelve (12) months, commencing on the first of the
month immediately after the month which includes the date that Walters'
employment terminates and the General Release provided for in Section 9 of this
agreement becomes irrevocable;

(iii) payment of an amount, equal to the greater of the amount of the bonus, if
any, earned by and paid to Walters for the last completed bonus year prior to
the year in which her employment terminates or the target bonus for which
Walters was eligible to earn in the bonus year in which her employment is
terminated, which will be payable in equal installments over a twelve (12) month
period, in accordance with Unilife's standard payroll practices then in effect,
commencing on the fifteenth (15th ) day after the date that Walters' employment
terminates and the General Release provided for in Section 9 of this Agreement
becomes irrevocable; and

(iv) notwithstanding anything to the contrary, all of Walters' outstanding and
unvested options and other stock-based awards shall vest immediately upon such
termination of employment without Cause.

In the event that Walters terminates this agreement for any reason, including
Walters' election not to renew the agreement, Walters shall not receive any
compensation or benefits from the time that she ceases to devote full time and
attention to Unilife's business, except such compensation as was earned prior to
that date, including, but not limited to unused vacation and vested equity
grants. In addition, Walters agrees to provide Unilife with thirty (30) days
advance written notice of her intent to terminate her employment, whether during
the initial term or any renewal thereof. Upon termination of this agreement, the
parties will be relieved of their duties and obligations, except that the rights
and obligations of Unilife under this Section 6(a) shall remain in full force
and effect until all appropriate payments have been made to Walters, if
applicable, and the rights and obligations of Walters set forth in Sections 7
and 8 below shall remain in full force and effect and shall survive the
expiration or termination of this agreement, regardless of the reason(s) for
termination. Upon termination of this agreement, Walters shall not have any
further contact with any customers of Unilife on behalf of a competing entity
until the expiration of the conditions of Section 8 of this agreement.

(b) Termination Following a Change in Control.

(i) Termination Pay.   Notwithstanding paragraph (a) immediately above, in the
event that Unilife terminates this agreement and Walters' employment without
Cause as defined herein, including employment termination due to Unilife's
election not  to renew this agreement where Walters was willing and able to
continue performing services under the terms of this agreement, in either case
coincident with or within twelve months after a Change in Control as defined in
subparagraph (iii) immediately below, then Unilife, in lieu of and not in
duplication of the severance compensation provided for in paragraph (a)
immediately above, shall pay Walters:

(A) her base salary, at the rate in effect immediately before the date that
Walters' employment terminates, for eighteen (18) months, in accordance with
Unilife's standard payroll practices then in effect, commencing on the fifteenth
(15th) day after the date that Walters' employment terminates and the General
Release provided for in Section 9 of this Agreement becomes irrevocable,

Page 3 of 12

--------------------------------------------------------------------------------

 

(B) provided that Walters is eligible for and timely elects to receive COBRA
health, vision and dental care continuation coverage, the cost of Walters' COBRA
health, vision and dental care continuation coverage premiums (for herself and
her eligible dependents) for eighteen (18) months, commencing on with the first
of the month immediately after the month which includes the date that Walters'
employment terminates and the General Release provided for in Section 9 of this
Agreement becomes irrevocable,

(C) payment of a lump-sum amount, equal to the greater of the amount of the
bonus, if any, earned by and paid to Walters for the last completed bonus year
prior to the year in which her employment terminates or the target bonus for
which Walters was eligible to earn in the bonus year in which her employment is
terminated, which will be payable on the fifteenth (15th) day after the date
that Walters' employment terminates and the General Release provided for in
Section 9 of this Agreement becomes irrevocable, and

(D) notwithstanding anything to the contrary, all of Walters' outstanding and
unvested options and other stock-based awards shall vest immediately upon a
Change in Control.

(ii) Definition of "Cause". "Cause" will mean any one or more of the following:

(A) material   neglect   of   assigned   duties, willful   misconduct in
connection with the performance of duties, or refusal to perform assigned duties
(other than by reason of disability) which continues uncured for thirty (30)
days following receipt of written notice of such deficiency from the CEO,
specifying the scope and nature of the deficiency;

(B) engaging in any act of dishonesty, any act of moral turpitude, any illegal
conduct or committing a crime that causes material harm to Unilife or its
reputation;

(C) being barred from working in a Food and Drug Administration ("FDA")
regulated industry by the FDA or otherwise being sanctioned by the FDA or any
similar international body;

(D) breaching, in any material respect, the terms of any agreement with Unilife;
or

(E) commencement of employment with any other employer while an employee of
Unilife without the prior written consent of the CEO.

Any determination of "Cause" as used herein will be made in good faith by the
CEO.

(iii) Definition of "Change in Control".   "Change in Control" means a:   (i)
Change in Ownership of Unilife Corporation, (ii) Change in Effective Control of
Unilife Corporation, or a (iii) Change in the Ownership of Assets of Unilife
Corporation, all as described herein and construed in accordance with section
409A of the Internal Revenue Code of 1986, as amended (the "Code").

(A) A Change in Ownership of Unilife Corporation shall occur on the date that
any one Person acquires, or Persons Acting as a Group (or Group) acquire,
ownership of the capital stock of Unilife Corporation that, together with the
stock held by such Person or Group, constitutes more than fifty percent (50%) of
the total fair market value or total voting power of the capital stock of
Unilife Corporation.   However, if any one Person is, or Persons Acting as a
Group are, considered to own more than

Page 4 of 12

--------------------------------------------------------------------------------

 

fifty percent (50%) of the total fair market value or total voting power of the
capital stock of Unilife Corporation, the acquisition of additional stock by the
same Person or Persons Acting as a Group is not considered to cause a Change in
Ownership of Unilife Corporation or to cause a Change in Effective Control of
Unilife Corporation. An increase in the percentage of capital stock owned by any
one Person, or Persons Acting as a Group, as a result of a transaction in which
Unilife Corporation acquires its stock in exchange for property will be treated
as an acquisition of stock.

(B) A Change in Effective Control of Unilife Corporation shall occur on the date
a majority of members of the Board of Directors of Unilife Corporation is
replaced during any twelve (12)-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
of Unilife Corporation before the date of the appointment or election.

(C) A Change in the Ownership of Assets of Unilife Corporation shall occur on
the date that any one Person acquires, or Persons Acting as a Group acquire (or
has or have acquired during the twelve (12)-month period ending on the date of
the most recent acquisition by such Person or Persons), assets (including
tangible/real property and intangible property (such as goodwill)) from Unilife
Corporation the total gross fair market value of which is more than fifty
percent (50%) of the total gross fair market value of all of the assets of
Unilife Corporation immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of Unilife
Corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

(D) The following rules of construction apply in interpreting the definition of
Change in Control:

(I) A Person means any individual, entity or group within the meaning of Section
13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934, as amended, other
than employee benefit plans sponsored or maintained by Unilife Corporation and
by entities controlled by Unilife Corporation or an underwriter of the capital
stock of Unilife Corporation in a registered public offering.

(II) Persons will be considered to be Persons Acting as a Group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
Person owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a Group with other shareholders only with respect to
the ownership in that corporation before the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
Persons will not be considered to be acting as a Group solely because they
purchase assets of the same corporation at the same time or purchase or own
stock of the same corporation at the same time, or as a result of the same
public offering.

(III) For purposes of this Section 6(b), fair market value shall be determined
in accordance with Code Section 409A.

(IV) A Change in Control shall not include a transfer to a related person as
described in Code section 409A or a public offering of capital stock of Unilife
Corporation.

Page 5 of 12

--------------------------------------------------------------------------------

 

(E) For purposes of this Section 6(b), Code section 318(a) applies to determine
stock ownership. Stock underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
For purposes of the preceding sentence, however, if a vested option is
exercisable for stock that is not substantially vested (as defined by Treasury
Regulation §1.83-3(b) and U)), the stock underlying the option is not treated as
owned by the individual who holds the option.

7. Confidential Information.

(a) Walters acknowledges that Unilife has a valuable property interest in all
aspects of its business relationships with its customers, clients, vendors and
suppliers. In the course of Walters' work with Unilife, Walters will become
aware of and familiar with secret and confidential information of Unilife
relating to its customers, clients, vendors and suppliers, and its internal
business operations. Secret and confidential information includes, but is not
limited to, Unilife's business plans, customer lists, customer data, marketing
plans, supplier and vendor lists and cost information, software and computer
programs, data processing systems and information contained therein, financial
statements, financial data, acquisition and divestiture plans, and any other
trade secrets or confidential or proprietary information, documents, reports,
plans, or data, of or about Unilife that is not already available to the public
or was known to Walters prior to her employment with Unilife.

(b) Walters agrees that she will not, without the written consent of Unilife,
during the term of this agreement or thereafter, disclose or make any use of
secret and confidential information, except as may be required in the
performance of her duties under Section 2 of this agreement. Walters agrees
that, following the termination of his employment with Unilife for any reason,
she will never use secret and confidential information to compete with Unilife
in any manner, and she will never disclose any secret and confidential
information to any other business or individual, unless such secret or
confidential information is:   (i) publicly known through no breach of the
provisions of this Section 7 by either party, (ii) lawfully disclosed by a third
party, or (iii) disclosed pursuant to legal requirement or court order.   In no
event shall any disclosure made to investment banking firms or private equity
firms at the request of Unilife and as part of Walters' duties ever be
considered a violation of this Section 7.

(c) Upon termination of this agreement, Walters shall surrender to Unilife all
records and all paper and/or electronic copies made of those records that
pertain to any aspect of the business of Unilife, including all secret and
confidential information.

8. Agreement Not To Compete.

(a) In consideration for employment by Unilife and the benefits of this
agreement, Walters agrees to be bound by the covenant not to compete as set
forth in Section 8 of this agreement below; provided however, this non-compete
covenant will extend for a period of two (2) years post-employment, if Walters
resigns her employment with Unilife or if Unilife terminates Walters' employment
for Cause, and provided further that this non-compete covenant will extend for a
period of one (1) year post-employment if Walters' employment with Unilife is
terminated by Unilife for any reason, other than Cause.

(b) Walters agrees that during the term of her employment, other than as
precluded by applicable rules of professional conduct applicable to lawyers
including Pennsylvania Rule of Professional Conduct 5.6, she will not, directly
or indirectly:

(i) render services to, become employed by, be engaged as a consultant by, own,
or have a financial or other interest in (either as an individual, partner,
joint venture, owner, manager, employee, partner, officer, director, independent
contractor, or other similar role) any business

Page 6 of 12

--------------------------------------------------------------------------------

 

that is engaged in any business activity that is in direct competition with the
activities of Unilife, as of the date of the termination of this agreement.

(ii) induce, offer, assist, encourage, or suggest that another business or
enterprise offer employment to or enter into a consulting arrangement with any
individual who is employed by Unilife, or induce, offer, assist, encourage, or
suggest that any Unilife employee terminate his or her employment with Unilife,
or accept employment with any other business or enterprise.

(c) In the event that Walters commits any breach of Section 8(b) above, Walters
acknowledges that Unilife would suffer substantial and irreparable harm and
damages. Accordingly, Walters hereby agrees that in such event, Unilife shall be
entitled to temporary and/or permanent injunctive relief, without the necessity
of proving damage, to enforce the provisions of this Section, all without
prejudice to any and all other remedies that Unilife may have at law or in
equity and that Unilife may elect or invoke. Walters agrees that if any of the
provisions of this Section are or become unenforceable, the remainder hereof
shall nevertheless remain binding upon her to the fullest extent possible,
taking into consideration the purposes and spirit of this agreement. Any invalid
or unenforceable provision is to be reformed to the maximum time, geographic
and/or business limitations permitted by applicable laws, so as to be valid and
enforceable.

(d) Walters expressly acknowledges and agrees that the restrictive covenants set
forth in Sections 7 and 8 above are absolutely necessary to protect the
legitimate business interests of Unilife, because she is employed in a position
of trust and confidence and is provided with extensive access to Unilife's most
confidential and proprietary trade secrets, and has significant involvement in
important business relationships, which constitute the goodwill of Unilife.  
Walters further agrees and acknowledges that these restrictive covenants are
reasonable, will not restrict her from earning a livelihood following the
termination of employment, and are intended by the parties to be enforceable
following termination of employment for any reason.

(e) In the event that Unilife must bring legal action to enforce or seek a
remedy for any breach of the provisions of Sections 7 or 8 of this agreement and
Walters is found by a court to have breached any of these provisions, Walters
agrees to reimburse Unilife for any and all expenses, including attorneys' fees
and court costs, incurred by it in enforcing the terms of these Sections of the
agreement.

9. General Release.  As a condition of receiving the severance compensation and
benefits described in Section 6, Unilife and Walters will execute a mutual
general release of claims (which is in a form acceptable to Unilife); provided
that, to the extent that any claim that Unilife may have against Walters would
not be covered under the D&O insurance of Unilife, then Unilife would not
release such claim under the mutual release. Such general release would not
include rights to previously vested options or claims for any compensation or
benefits earned (including, without limitation, unused vacation), or
reimbursement of expenses incurred, through the date of termination. Such
release must be agreed to, executed and irrevocable no later than 30 days
following Walters' termination date.

10. Dispute Resolution. Any controversy, claim or dispute involving the parties
(or their affiliated persons) directly or indirectly concerning this agreement
shall be finally settled by binding arbitration held in Montgomery County,
Pennsylvania by one arbitrator (who is mutually acceptable to both parties as
well as licensed to practice law in the Commonwealth of Pennsylvania) in
accordance with the rules of employment arbitration then followed by the
American Arbitration Association or any successor to the functions thereof. The
arbitrator shall apply Pennsylvania law in the resolution of all controversies,
claims and disputes and shall have the right and authority to determine how his
or her decision or determination as to each issue or matter in dispute may be
implemented or enforced. Any decision or award of the arbitrator shall be final
and conclusive for both Walters and Unilife (and its affiliates), and there
shall be no appeal there from other than causes of appeal allowed by the Federal

Page 7 of 12

--------------------------------------------------------------------------------

 

Arbitration Act.   Unilife shall bear all costs of the arbitrator in any action
brought under this agreement. The arbitrator shall have the power to award
attorney's fees and arbitration costs to the prevailing party, if the award of
attorney's fees and litigation costs would be permitted by a court. The parties
hereto agree that any action to compel arbitration may be brought in the
appropriate Pennsylvania state or federal court, and in connection with such
action to compel, the laws of the Commonwealth of Pennsylvania and the Federal
Arbitration Act shall control. Application may also be made to such court for
confirmation of any decision or award of the arbitrator, for an order of the
enforcement and for any other remedies, which may be necessary to effectuate
such decision or award. The parties hereto hereby consent to the jurisdiction of
the arbitrator and of such court and waive any objection to the jurisdiction of
such arbitrator and court.

11. Non-waiver. A waiver of any provision of this agreement by either party
shall not prevent either party from enforcing that provision or any other
provision hereof.

12. Assignment. This agreement is personal and may not be assigned by Walters.
Any assignment of this agreement between Unilife (or its successor) and its
affiliates (and their successors) shall not constitute a termination of Walters'
employment hereunder.   This agreement (including the Restrictive Covenants set
forth in Sections 7 and 8) shall inure to the benefit of and be binding upon any
successor to Unilife. The parties specifically understand and agree that the
non-compete provisions of Section 8 will inure to the benefit of a successor and
that Walters will remain bound by these provisions in the event of a sale or
corporate reorganization of Unilife.

13. Severability.   Each prov1s1on of this agreement is severable and distinct
from, and independent of, every other provision hereof.   If one provision
hereof is declared void, the remaining provisions shall remain in effect. Any
provision of this agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating or affecting the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14. Entire Agreement.   This agreement contains the entire agreement of the
parties concerning the employment relationship and supersedes any prior
agreements or understandings between the parties concerning the terms and
conditions of Walters' employment, whether oral or written; provided, however,
that Walters' equity grants shall be governed by the equity grant documents;
provided further, that any stock options or other stock­ based awards provided
to Walters shall be governed by Unilife's stock incentive plans as they are
amended from time to time, except as provided herein.   The parties acknowledge,
in entering into this agreement that they have not relied upon any promise or
inducement not specifically set forth herein. Any changes to this agreement must
be in writing and signed by both parties.

15. Section 409A.

(a) This agreement is intended to comply with, or otherwise be exempt from, Code
section 409A and any regulations and Treasury guidance promulgated thereunder,
and Unilife shall be required to interpret the terms of this agreement as
necessary to comply with the requirements of Code section 409A.

(b) Unilife shall undertake to administer, interpret, and construe this
agreement in a manner that does not result in the imposition on Walters of any
additional tax, penalty, or interest under Code section 409A.

(c) Unilife and Walters agree that they will execute any and all amendments to
this agreement permitted under applicable law as they mutually agree in good
faith may be necessary to ensure

Page 8 of 12

--------------------------------------------------------------------------------

 

compliance with the distribution provisions of Code section 409A or as otherwise
needed to ensure that this agreement complies with that section.

(d) The preceding provisions, however, shall not be construed as a guarantee by
Unilife of any particular tax effect to Walters under this agreement. Unilife
shall not be liable to Walters for any payment made under this agreement that is
determined to result in an additional tax, penalty, or interest under Code
section 409A, nor for reporting in good faith any payment made under this
agreement as an amount includible in gross income under that section.

(e) For purposes of Code section 409A, the right to a series of installment
payments under this agreement shall be treated as a right to a series of
separate payments.

(f) With respect to any reimbursement of future expenses of, or any provision of
in- kind benefits to, Walters, as specified under this agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Code section 105(b);
(ii) the reimbursement of an eligible expense shall be made no later than the
end of the year after the year in which such expense was incurred; and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit. Any tax gross-up payment shall be made by no
later than the end of the calendar year following the year in which Walters
remits the taxes.

(g) "Termination of employment," "resignation," or words of similar import, as
used in this agreement means, for purposes of any payments under this agreement
that are payments of deferred compensation subject to Code section 409A,
Walters' "separation from service" as defined in that section.

(h) If a payment obligation under this agreement arises on account of Walters'
separation from service while Walters is a "specified employee" (as defined
under Code section 409A and determined in good faith by the Unilife), any
payment of "deferred compensation" (as defined under Treasury regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury regulation
sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
(6) months after such separation from service shall accrue without interest and
shall be paid within 15 days after the end of the six-month period beginning on
the date of such separation from service or, if earlier, within 15 days after
the appointment of the personal representative or executor of Walters' estate
following her death.

(i) To the extent that under the terms of the agreement the execution of a
general release of claims is a condition to Walters receiving severance or other
benefits under the agreement, the Company will provide Walters with the form of
release agreement within seven days after Walters' separation from service. To
be entitled to the severance or other benefits, Walters must execute and deliver
to the Company the release agreement on or before the last day of the minimum
required waiver consideration period provided under the Age Discrimination in
Employment Act or other applicable law or such other date as may be specified in
the release agreement. If Walters timely delivers an executed release agreement
to the Company, and Walters does not revoke the release agreement during the
minimum revocation period required under applicable law, if any, the severance
or other benefits shall be paid or commence being paid, as applicable, on or
after the date on which the release agreement becomes effective as specified in
the agreement. If, however, the period during which Walters has discretion to
execute or revoke the release agreement straddles two calendar years, no such
payment shall be made or benefit provided earlier than the first day of the
second such calendar year, regardless of within which calendar year Walters
actually delivers the executed release agreement to the Company.   Consistent
with Section 409A, Walters may not, directly or indirectly, designate the
calendar year of payment.

Page 9 of 12

--------------------------------------------------------------------------------

 

16. Excise Tax on Parachute Payments. Walters shall bear all expense of, and be
solely responsible for, all federal, state, local or foreign taxes due with
respect to any payment received hereunder, including, without limitation, any
excise tax imposed by Code section 4999. Notwithstanding the foregoing, if any
payment or distribution by Unilife to or for the benefit of Walters, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement or the lapse or termination of any restriction on
or the vesting or exercisability of any payment or benefit, would be subject to
the excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) or to any similar tax imposed by state or local law (such tax or taxes
are hereafter collectively referred to as the "Excise Tax"), then the aggregate
amount of such payments and benefits (each such payment or benefit, a "Payment")
payable to Walters shall be reduced to the aggregate amount of Payments that may
be made to Walters without incurring an Excise Tax in accordance with the
immediately following sentence; provided that such reduction shall only be
imposed if the net after-tax benefit of the Payments retained by Walters (after
giving effect to such reduction) is equal to or greater than the net after-tax
benefit (after giving effect to the Excise Tax) of the Payments to Walters
without any such reduction. If the Firm (as defined below) determines that a
reduction is required by this Section 16, then such reduction shall be made in
the following order: (i) first, any future cash payments (if any) shall be
reduced (if necessary, to zero); (ii) second, any current cash payments shall be
reduced (if necessary, to zero); (iii) third, all non-cash payments (other than
equity or equity derivative related payments) shall be reduced (if necessary, to
zero); and (iv) fourth, all equity or equity derivative payments shall be
reduced.

For purposes of this Section 16, "net after-tax benefit" shall mean (i) the
total of all Payments which Walters receives or is then entitled to receive from
Unilife, less (ii) the amount of all federal, state, local and foreign income
taxes payable with respect to such Payment calculated at the maximum marginal
income tax rate for each year in which the foregoing shall be paid to Walters
(based on the rate in effect for such year as set forth in the Code or other
applicable tax law as in effect at the time of the first payment of the
foregoing), less (iii) the amount of the applicable Excise Tax, if any, imposed
with respect to the Payment.

The foregoing determination shall be made by a nationally recognized human
resources consulting or accounting firm (the "Firm") selected by Unilife and
reasonably acceptable to Walters (which may be, but will not be required to be,
Unilife's independent auditors). The Firm shall submit its determination and
detailed supporting calculations to both Walters and Unilife within fifteen (15)
days after receipt of a notice from either Unilife or Walters that Walters may
receive Payments   If the Firm determines that none of the Total Payments, after
taking into account any reduction required by this Section 16, constitutes a
"parachute payment" within the meaning of Code section 280G, it will, at the
same time as it makes such determination, furnish Walters and Unilife an opinion
that Walters has substantial authority not to report any excise tax under Code
section 4999 on her federal income tax return.

Walters and Unilife shall each provide the Firm access to and copies of any
•books, records, and documents in the possession of Walters or Unilife, as the
case may be, reasonably requested by the Firm, and otherwise cooperate with the
Firm in connection with the preparation and issuance of the determinations and
calculations contemplated by this Section 16. The fees and expenses of the Firm
for its services in connection with the determinations and calculations
contemplated by this Section 16 shall be borne by Unilife.

17. Counterparts. This agreement may be executed on separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

18. Interpretation. The captions and  headings of this agreement  are not part
of the provisions hereof and shall have no force or effect.

Page 10 of 12

--------------------------------------------------------------------------------

 

19. Notices. Any notices, requests, demands and other communications provided
for by this agreement shall be sufficient if in writing and if hand delivered,
sent by overnight courier, or sent by registered or certified mail to Walters at
the last address he has filed in writing with Unilife or, in the case of
Unilife, to Unilife's CEO at Unilife's principal executive offices.

20. Governing Law. The terms of this agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without giving effect to provisions thereof regarding conflict of laws.

21. Representations and Warranties. Walters represents and warrants to Unilife
that she is not bound by any restrictive covenants and has no prior or other
obligations or commitments of any kind that would in any way prevent, restrict,
hinder or interfere with Walters' acceptance of employment or the performance of
all duties and services hereunder to the fullest extent of Walters' ability and
knowledge, except for the duty of confidentiality owed to former employers. If
Walters has misrepresented the representation and warranty provided herein, then
Walters would be liable to Unilife for all damages incurred as a consequence
thereof, including attorney's fees and costs of court.

[Remainder of the page left blank]

 

Page 11 of 12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and wishing to be legally bound, the parties have executed
this agreement as of the date first above written.

 

UNILIFE CORPORATION:

 

Stephanie T. Walters:

 

 

 

 

By:

/s/ Alan Shortall

 

/s/ Stephanie Walters

 

Alan D. Shortall

 

 

 

Chief Executive Officer

 

 

 

Page 12 of 12